DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/07/2021 has been entered.  Claims 4 and 7 have been cancelled.  New claim 15 has been added.
Claims 1-3, 5-6, and 8-15 are pending in the application.
The rejections over Jeoung et al (KR 101807185 B1) are withdrawn in view of applicant’s correction of inventorship disqualifying the reference as prior art under 102(b)(1).

Response to Arguments
Applicant's arguments filed 9/07/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The proposed rejection e.g. as previously set forth referring to claims 4 and 7 relies on the teaching or suggestion in the prior art that would lead one of ordinary skill in the art to arrive at the claimed invention, considering the art as a whole.
As discussed, Archer teaches layered filters for water treatment which include layers broadly consistent with the requirements of the invention i.e. a first-first layer (stacked pads of sediment filters (30), (34), which are themselves spaced apart by an intervening layer of metal alloys (32)), a first-second layer (activated carbon, which is an adsorbent material), and first-third layer (ion exchange resin), where 
The newly added claim 15 is addressed with a new ground of rejection, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim refers to the multiple first spacers and further refers to the first filter container.  Claim 1, to which it depends, associates the first filter container with the first-first filter i.e. the stacked sediment filters.  However, it associates the multiple first spacers with the separation of the first-first, first-second, and first-third filters (i.e. within the first filter housing, not the first filter container).
The required metes and bounds of claim 15 are therefore unclear, as it is unclear whether the spacer limitations of claim 15 are intended to refer to the internal spacing of the first-first filter (i.e. the first filter container), or whether they are intended to refer to the spacing between the first-first, first-second, and first-third filters (i.e. the multiple first spacers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 101719186 B1) (or, alternatively, over Jeong in view of Reamsnyder et al (US PGPub 2008/0047900 A1) and Gill (US PGPub 2003/0168394 A1)), in view of Dani et al (US PGPub 2017/0050127 A1) and Archer (US 7,156,994 B1).
With respect to claim 1, Jeong teaches a water purification system which includes a filter housing, first filter unit for water purification, and second filter unit for providing additional treatment including for example moisturizing functionality [Abs].  Specific additives are contemplated for skin beauty purposes [0005] which as best understood satisfy the claim requirements for imparting functionality and generating beauty water.  Such functionality can be imparted with a combination of treatments in a single unit e.g. moisturizing agent, aroma agents, magnetization, etc. [0041-0042].  The filters are configured to be mounted and removed by rotating them through the mounting portion [0071-0074, Fig. 7A-D].
Regarding the requirement for bottom-up movement in the filters, Jeong teaches embodiments [Fig. 2] which may be considered sufficient to satisfy the claim requirements, as at least portions of the flow move from the bottom towards the top during or after treatment.
Alternatively, filter arrangements in which untreated water is fed to the bottom of a layer of filter material or the like and flows upwards through the material are well known in the art.  See e.g. Reamsnyder which teaches a filter system with replaceable filtration media [Abs] which may be configured for bottom-up flow in a manner broadly consistent with the instant invention, i.e. in which a replaceable filter is mounted to a housing at the top, in which both inlet and outlet are provided at the top, in which flow from the inlet is provided around a periphery of the media, flows from the bottom up through the media, and out through the top [Fig. 2, 0027].  See also Gill, which teaches filter bowl 
See MPEP 2143 I.B; a simple substitution of one known filter configuration for another (i.e. upflow or downflow), providing its well-known and expected function (filtration in a manner similar to the invention, as taught by Reamsnyder), and providing a reasonable expectation of success and predictable results (as in Gill, systems may suitably be configured for either type of cartridge), would have been obvious to one of ordinary skill in the art.  As such, if the configuration taught by Jeong is insufficient, at minimum it would have been obvious to one of ordinary skill in the art to provide a system with bottom-up cartridges in view of Reamsnyder and Gill.
Applicant amended to require details of the first filter part i.e. first-first, first-second, and first-third filters and associated spacers and the like.
Jeong teaches as above, and further teaches that the first filter may include at least one of a sediment filter and a carbon filter (i.e. adsorbent) [0041].  Jeong is silent to the specific layers i.e. first-first, first-second, and first-third filters or sub-filters.  Jeong does depict roughly the claimed flow path [Fig. 2] i.e. feed into a peripheral space in the filter catridge, then filtered and out through the central space; regardless, the specific peripheral-in central-out upflow arrangement would further have been obvious in view of Reamsnyder, as discussed above.
The use of sediment filters in combination with adsorbent filters such as activated carbon and ion exchange filters is well known in the art.  Archer teaches an example for filtering water, which includes a cartridge with a plurality of layers, which layers may be spaced apart by the use of filter caps (spacers) and further includes pads and which also act as sediment filters.  Further included (in order) are zinc and copper alloy layers, layers of granulated activated carbon, and granulated ion exchange resin layers [Abs, Col. 4 lines 1-63, Figs. 1-3].  The system includes at least two sediment filters upstream 
See also Dani, which teaches layered filters for water treatment [Abs, 0003] and teaches that the system may include, in order, a pH adjustment stage that may also include a non-woven, an activated carbon stage, and an ion exchange stage [0019, 0106-0109], and the ion exchange can include multiple resins i.e. both anionic and cationic resins depending on the material to be removed.
It would have been obvious to one of ordinary skill in the art to modify Jeong’s taught filter to include the claimed layers in order to gain the benefit of providing multiple levels of sediment filtration (as in Archer), adsorption of chlorine, odor, etc. via carbon filtration (as in Archer and Dani), and removal of lead (as in Archer) or other metals or ionic impurities (as in Dani) via ion exchange, and to include multiple layers for the sediment and ion exchange because, as in Archer, multiple sediment pore sizes provide multiple types of filtration, and as in Dani, multiple ion exchange resins provide multiple types of adsorption.
Regarding the specific requirement that the multiple sediment filters of the first-first filter are spaced apart from each other, the sediment filters taught by Archer are spaced apart by way of an intervening layer of metal alloys.

    PNG
    media_image1.png
    427
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    628
    media_image2.png
    Greyscale

With respect to claim 2, as above Jeong teaches a filter system similar to the instant invention, with a housing 10 which accommodates the filter mounting arrangements [0043, Fig. 2] as well as inlet and outlet channels for each filter [0044-0046].
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Reamsnyder et al, Gill, Dani et al, and Archer.
With respect to claim 3, Jeong teaches as above but is silent to the specific details of a mounting portion including first and second support members and a rotary shaft portion provided between them to engage the mounting caps, although a rotary shaft and mounting caps are suitably depicted [Fig. 2].
However, Gill teaches a similar system for providing rotatable mounting of filter bowls with flow between them and teaches the use of a support portion (86) and clamp (90) with a suitable space for holding a tubular connector and associated ports which engage with the filter caps [0026-0027, 0039-0040].
It would have been obvious to one of ordinary skill in the art to incorporate the structures taught by Gill into Jeong’s taught system because Jeong does not particularly limit the structures used to achieve the rotating, supported installation, and Gill teaches details for accomplishing the same goal in a similar system.
With respect to claim 12, as above Jeong teaches the second filter may provide multiple sub-filters in compartments for various treatments, including at least moisturizing and aroma treatments.  Jeong is silent to the flow being provided from an inlet to the bottom of the catridge via a peripheral wall of the cartridge, to then flow up through the various sub-filters.
However, as above, such a flow arrangement would have been obvious in view of at least Reamsnyder, as simple substitution of known catridge configurations, and particularly in view of Gill it would be recognized that such configurations are suitable for use with swiveling filters similar to Jeong’s.
Claims 5, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Reamsnyder et al, Gill, Dani et al, and Archer, further in view of Denis (FR 2 593 719 A2).
With respect to claim 5, Jeong teaches as above but is silent to a relief valve on the housing to maintain a desired pressure within the housing.

It would have been obvious to one of ordinary skill in the art to include a similar relief valve on the filter catridges taught by Jeong for the same purpose i.e. to ensure overpressure inside the cartridge does not occur in a manner that will damage the cartridge.
	With respect to claim 6, as above Archer teaches at least two sediment filters upstream of the carbon filter which may have different pore sizes.
	With respect to claim 8, as above both Archer and Dani teach that activated carbon may be employed.
	With respect to claim 9, Archer teaches that the carbon may be provided as a carbon block and that the flow path may be designed to force water into the carbon block from the outside [Col. 4 lines 21-29].  It would have been obvious to one of ordinary skill in the art to provide carbon in this configuration, i.e. a disc (block) which is spaced apart from the housing in such a way that water may flow around the outside to be forced in, in Jeong’s taught system because, as in Archer, it is a useful implementation of a carbon filter.
	With respect to claims 10 and 11, as above in view of at least Dani it would have been obvious to provide multiple ion exchange layers.  Further, Dani teaches that ion exchange may be provided in the form of ion exchange fibers [0049].  Finally, as above Archer teaches providing sediment filters and spacers between layers as appropriate.  In view of this, it would have been obvious to provide multiple ion exchange layers with suitable filtration fibers in an alternate manner, as otherwise provided by Archer, when implementing the combination of cation exchange and anion exchange suggested by Dani, and further to provide spacer caps as otherwise provided by Archer to provide desired positioning and flow behavior.	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Reamsnyder et al, Gill, Dani et al, and Archer, further in view of Denis.
Jeong teaches as above but is silent to a relief valve on the housing to maintain a desired pressure within the housing.
However, Denis teaches a disposable cartridge for filtering liquids or the like which includes a biased valve [Abs] which may be used to provide an additional exit for contaminated water to prevent overpressure inside the cartridge [Abs, pg. 3 lines 86-90].
It would have been obvious to one of ordinary skill in the art to include a similar relief valve on the filter catridges taught by Jeong for the same purpose i.e. to ensure overpressure inside the cartridge does not occur in a manner that will damage the cartridge.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Reamsnyder et al, Gill, Dani et al, Archer, and Denis, further in view of Qiang et al (CN 101961298 B) and/or Song (KR 20110066770 A).
	Jeong teaches as above but is silent to the specific claimed additives e.g. the specific claimed moisturizers.
	However, Qiang teaches a moisturizing composition which is useful for moisturizing/beauty water [0002, 0021] and teaches including ginseng extract and lotus extract [0023].  See also Song, which teaches beauty water compositions in which vitamins are infused, including vitamin C [pg. 4]
	It would have been obvious to one of ordinary skill in the art to modify Jeong’s taught process to include such extracts or vitamins because, as in Qiang and Song, they are useful for beauty water and the like.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (or, alternatively, over Jeong in view of Reamsnyder et al and Gill ), in view of Dani et al and Archer, further in view of Patera et al (US PGPub 2014/0131289 A1).
	Jeong and the rest teach as above but are silent to the use of spacers formed from an inner wall of a container, separated in a radial direction.  However, Patera teaches systems for multi-stage fluid treatment [Abs] employing a plurality of cartridges and filter layers where the cartridges are spaced from successively layers through the housing elements themselves i.e. as extensions from the wall of the housing [Fig. 6], such that fluid may flow through the particular layer of material and then through a central opening to the next layer.  Provision is also made for radial filtration layers i.e. feeding the outside of layers and permeating to a core [Fig. 6D].
	It would have been obvious to one of ordinary skill in the art to further modify the system of Jeong to include such a housing structure as in Patera between filter elements and material layers in order to gain the benefit of allowing customization of the layers, replacement as needed, and the like, as suggested by Patera.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777